355 S.W.3d 569 (2011)
TRAVELERS COMMERCIAL CASUALTY COMPANY, Plaintiff/Respondent,
v.
MARK H. SIELFLEISCH ROOFING CO., INC., and MHS Roofing Maintenance and Repair, Inc., Defendants/Appellants.
No. ED 96179.
Missouri Court of Appeals, Eastern District, Division Two.
December 27, 2011.
Robert J. Selsor, Katherine R. Jones, Polsinelli Shughart PC, St. Louis, MO, for appellants.
John A. Michener, Brian R. Shank, Evans & Dixon, L.L.C., St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Defendants, Mark H. Sielfleisch Roofing Co., Inc., and MHS Roofing Maintenance and Repair, Inc., appeal from the entry of summary judgment in favor of plaintiff. Travelers Commercial Casualty Company. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).